Name: Commission Regulation (EEC) No 1388/89 of 22 May 1989 adopting exceptional support measures for the market in pigmeat in Italy
 Type: Regulation
 Subject Matter: economic policy;  animal product;  agricultural activity;  health;  Europe
 Date Published: nan

 23 . 5. 89 Official Journal of the European Communities No L 139/ 17 COMMISSION REGULATION (EEC) No 1388/89 of 22 May 1989 adopting exceptional support measures for the market in pigmeat in Italy the Italian intervention agency in accordance with the provisions of Regulation (EEC) No 1092/80 and of this Regulation. Only products coming from pigs reared in local health units in which foot-and-mouth disease has been detected and which have not been declared free of the disease may be subject to this aid . Modifications to the boundary of the infection zone shall be immediately notified by the Italian authorities to the Commission . The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regula ­ tion (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of foot-and-mouth disease in certain production regions in Italy, the intro ­ duction of live pigs and certain fresh pigmeat products from the infection zone has been temporarily prohibited ; Whereas in order to take account of the limitations to free movement of goods resulting from the situation, excep ­ tional measures to support the market must be taken ; Whereas it is therefore appropriate to fix private storage aid for certain sensitive products coming from the infec ­ tion zone in accordance with detailed implementing rules for the granting of private storage aid in the pigmeat sector adopted by Commission Regulation (EEC) No 1092/80 (3), as last amended by Regulation (EEC) No 3498/88 (4) ; Whereas in order to limit the risk of infection the Italian authorites should be authorized to designate the places of storage ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, 2. If the period of storage is extended or curtailed, the amount of aid shall be adjusted accordingly. The amounts of the supplements per month and the deductions per day are set out in columns 7 and 8 of the Annex. Article 2 The minimum quantity per contract and per product shall be five tonnes. The Italian authorities may designate the places of storage in accordance with veterinary requirements . Article 3 The security shall be 20 % of the amount of aid set out in the Annex.HAS ADOPTED THIS REGULATION : Article 1 1 . As from 22 May until 16 June 1989 applications for private storage aid in the pigmeat sector may be made to Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 May 1989 . ( ») OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. (3) OJ No L 114, 3 . 5 . 1980, p. 22 . (*) OJ No L 306, 11 . 11 . 1988 , p . 32. No L 139/18 Official Journal of the European Communities 23. 5 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX (ECU/tonne) CN code Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction 3 months 4 months 5 months 6 months per month per day 1 2 3 4 5 6 7 8 ex 0203 Meat of domestic swine, fresh or chilled : I liI ex 0203 11 10 Half carcases without the head, forefoot, tail, flare fat, kidney, thin skirt and spinal cord (') 230 261 292 323 31 1,03 ex 0203 12 11 Legs 279 314 349 384 35 1,17 ex 0203 12 19 Shoulders 279 314 349 384 35 1,17 ex 0203 19 11 Fore-ends 279 314 349 384 35 1,17 ex 0203 19 13 Loins, with or without the neck-end, or neck-ends separately (2) (3) 279 314 349 384 35 1,17 ex 0203 19 15 Bellies, whole or trimmed by rectangular cut 136 163 190 217 27 0,90 ex 0203 19 55 Bellies, whole or trimmed by rectangular cut, without rind and ribs 136 163 190 217 27 0,90 ex 0203 19 55 Legs, shoulders, fore-ends, loins with or without the neck-end, or neck-ends sep ­ arately, boned (2) (3) 279 314 349 384 35 1,17 ex 0203 19 55 Cuts corresponding to 'middles', with or without rind or fat, boned (4) 211 240 269 298 29 0,97 ex 0203 19 59 Cuts corresponding to 'middles', with or without rind or fat, with bone in (4) 211 240 269 298 29 0,97 (') The aid may be granted for half carcases presented as Wiltshire sides, i . e . without the head, cheek, chap, feet, tail , flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins and neck-ends may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth. (3) The quantity contracted may cover any combination of the products mentioned. (4) Same presentation as for products falling within CN code 0210 19 20 .